DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “displays disposed the vehicle… speakers disposed the vehicle…”, where Examiner assumes Applicant intended to recite “displays disposed in the vehicle… speakers disposed in the vehicle…”.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “cameras disposed the vehicle… microphones disposed the vehicle…”, where Examiner assumes Applicant intended to recite “cameras disposed in the vehicle… microphones disposed in the vehicle…”.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim 11 is objected to because of the following informalities:  Claim 8 recites “at least one of the plurality of displays the first sub-image content”, where Examiner assumes Applicant intended to recite “at least one of the plurality of displays displaying the first sub-image content”.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the controller divides the image content into plural types of sub-content based on in number to the plural vehicles, the communication”, the meaning of the passage is unclear. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “the controller divides the image content into plural types of sub-content based on in number to the plural vehicles”, the meaning of the passage is unclear such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. The Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa et al. (US 2016/0267795).
In regard to claim 12: Miyazawa et al. discloses a control server comprising: a communication unit configured to communicate with plural vehicles performing autonomous driving (see [0059]); and a controller configured to control autonomous driving of the plural vehicles (see [0058]), wherein, when the plural vehicles travel in a platoon, the communication unit receives, in real time, an internal image of each of the plural vehicles and an internal audio signal corresponding to the internal image (see [0064]), the controller generates information about platooning- related services for the plural vehicles based on the received internal image and internal (see [0160]), and the communication unit transmits, in real time, the information about platooning- related services to the plural vehicles (see [0160]), and wherein the information about platooning-related services for a first vehicle among the plurality of vehicles comprises an internal image and internal audio signal of each of the other vehicles (see [0160]).
In regard to claim 13: Miyazawa et al. discloses the control server according to claim 12, wherein the internal image of each of the other vehicles comprises at least one selected from among a front image, a rear image, and a side image (see Fig. 1 and Fig. 15), the front image being acquired from an inner front side of each of the other vehicles to an inner rear side of each of the other vehicles, the rear image being acquired from an inner rear side of each of the other vehicles to an inner front side of each of the other vehicles, and the side image being acquired from one inner side of each of the other vehicles to the other inner side of each of the other vehicles (see Fig. 1 and Fig. 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 2016/0267795).
In regard to claim 1: Miyazawa et al. discloses a vehicle performing autonomous driving (see [0148]), comprising: a plurality of displays disposed the (see [0149]); a communication unit configured to receive, in real time, an internal image of at least one other vehicle autonomously driving in a platoon with the vehicle (see [0146], [0160]) and an internal audio signal corresponding to the internal image (see [0160]); and a controller configured to control at least some of the plurality of displays to display the internal image in real time (see [0160]); Miyazawa et al. does not explicitly disclose a plurality of speakers disposed the vehicle; and controlling the plurality of speakers to output the internal audio signal in real time; however Miyazawa et al. teaches a speaker disposed in the vehicle (see [0064]), and controlling the speaker to output the internal audio signal in real time (see [0160]), the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)), and it would have been obvious to a person of ordinary skill in the art at the time of filing, as an obvious design choice, to use a plurality of speakers in lieu of one speaker, as it amounts to choosing from a finite number of identified, predictable solutions with reasonable expectation of success (see MPEP 2143(I)(B)).  
In regard to claim 2: Miyazawa et al. modified teaches the vehicle according to claim 1, wherein: the plurality of displays comprises a front display disposed at a front side within the vehicle (see [0064]); Miyazawa et al. modified does not explicitly teach the front display displaying a rear image of a first other vehicle among the at least one other vehicle, the rear image being acquired from an inner rear side of the first other vehicle to an inner front side of the first other vehicle; and the plurality of speakers comprises a front speaker disposed adjacent to the front display, the front speaker outputting a rear internal audio signal of the first other vehicle ; however Miyazawa et al. does disclose speakers incorporated into the front display (see [0064]), it would have been obvious to a person of ordinary skill in the art at the time of filing to use speakers adjacent to the display as this amounts to rearrangement of parts, which is an obvious design choice, i.e. choosing from a finite number of identified, predictable solutions with reasonable expectation of success (please see MPEP 2144.04(V)(B) and 2143(I)(E)); and having disclosed a front display, front speakers, and side imaging device (see Fig. 1 item 22) it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the  disclosure of Miyazawa et al. to display a rear image of the other vehicle, acquired from an inner rear side of the other vehicle, and to output a rear internal audio signal, as doing so amounts to rearrangement of parts where moving the imaging device would not have modified the operation of the device, which is also a matter of obvious design choice (please see MPEP 2144.04(V)(B) and 2143(I)(E)).
In regard to claim 3: Miyazawa et al. modified does not explicitly teach the vehicle according to claim 1, wherein: the plurality of displays comprises a rear display disposed at a rear side within the vehicle, the rear display displaying a front image of a second other vehicle among the at least one other vehicle, the front image being acquired from an inner front side of the second other vehicle to an inner rear side of the second other vehicle; and the plurality of speakers comprises a rear speaker disposed adjacent to the rear display, the rear speaker outputting a front internal audio signal of the second other vehicle corresponding to the front image of the second other ; however Miyazawa et al. does disclose speakers incorporated into a front display (see [0064]), and displaying a side image of an other vehicle (see Fig. 15), it would have been obvious to a person of ordinary skill in the art at the time of filing to use speakers adjacent to the display as this amounts to rearrangement of parts, which is an obvious design choice, i.e. choosing from a finite number of identified, predictable solutions with reasonable expectation of success (please see MPEP 2144.04(V)(B) and 2143(I)(E)); and having disclosed a front display, front speakers, and side imaging device (see Fig. 1 item 22) it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the  disclosure of Miyazawa et al. to display a front image of the other vehicle, acquired from an inner front side of the other vehicle, on a rear display, and to output a front internal audio signal to a rear speaker, as doing so also amounts to rearrangement of parts where moving the imaging device would not have modified the operation of the device, which again is a matter of obvious design choice (please see MPEP 2144.04(V)(B) and 2143(I)(E)).
In regard to claim 4: Miyazawa et al. modified teaches displaying a side image of a third other vehicle among the at least one other vehicle, the side image being acquired from one inner side of the third other vehicle to the other inner side of the third other vehicle (see Fig. 1 and Fig. 15); Miyazawa et al. modified does not explicitly teach the vehicle according to claim 1, wherein:23Attorney Docket No.: 44118-0086001 Client Ref.: LEP190156US; 19AND188US02the plurality of displays comprises a side display disposed at a lateral side within the vehicle; and the plurality of speakers comprises a side speaker disposed adjacent to the side display, the side speaker outputting a side internal audio signal of the third other vehicle corresponding to the ; however Miyazawa et al. does disclose speakers incorporated into a front display (see [0064]), and displaying a side image of an other vehicle (see Fig. 15), it would have been obvious to a person of ordinary skill in the art at the time of filing to use speakers adjacent to the display as this amounts to rearrangement of parts, which is an obvious design choice, i.e. choosing from a finite number of identified, predictable solutions with reasonable expectation of success (please see MPEP 2144.04(V)(B) and 2143(I)(E)); and having disclosed a front display, front speakers, and side imaging device (see Fig. 1 item 22) it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the  disclosure of Miyazawa et al. to display a side image of the other vehicle, acquired from an inner front side of the other vehicle, on a side display, and to output a side internal audio signal to side speakers, as doing so also amounts to rearrangement of parts where moving the imaging device would not have modified the operation of the device, which again is a matter of obvious design choice (please see MPEP 2144.04(V)(B) and 2143(I)(E)).
In regard to claim 7: Miyazawa et al. modified teaches the vehicle according to claim 1, wherein the at least one other vehicle generates the internal image and the internal audio signal (see [0160]) and transmits, in real time, the generated internal image and internal audio signal to an external control server (see [0059]), and the communication unit receives the internal image and the internal audio signal from the control server (see [0160], [0059]).	
In regard to claim 8: Miyazawa et al. modified teaches the vehicle according to claim 7, further comprising: a plurality of cameras disposed the vehicle (see [0051]); and a plurality of microphones disposed the vehicle (see [0051] and MPEP 2144.04(VI)(B)), wherein the plurality of cameras acquires an internal image of the vehicle in real time (see [0160]), the plurality of microphones receives an internal audio signal of the vehicle in real time (see [0017]) and the communication unit transmits the internal image of the vehicle and the internal audio signal of the vehicle to the control server in real time (see [0059]). 
In regard to claim 9: Miyazawa et al. modified teaches the vehicle according to claim 8, wherein the plurality of cameras comprises at least one of a front camera, a rear camera, and a side camera (see [0054]), the front camera being disposed at a front side within the vehicle to acquire a front image of the vehicle, the rear camera being disposed at a rear side within the vehicle to acquire a rear image of the vehicle, the side camera being disposed at a lateral side within the vehicle to acquire a side image of the vehicle (see [0054]).
In regard to claim 10: Miyazawa et al. modified teaches the vehicle according to claim 9, wherein the front image of the vehicle is acquired from an inner front side of the vehicle to an inner rear side of the vehicle, the rear image of the vehicle is acquired from an inner rear side of the vehicle to an inner front side of the vehicle, and the side image of the vehicle is acquired from one inner side of the vehicle to the other inner side of the vehicle (see [0054] and Fig. 1 item 22).
In regard to claim 11: Miyazawa et al. modified teaches the vehicle according to claim 8, wherein the communication unit receives first sub- image content from the control server (see [0059]), the first sub-image content being one of plural (see [0158] and [0160]: “a realtime motion picture image in which the interior of its own vehicle is displayed based on the image information that has been output from the in-vehicle imaging portion 22 of its own vehicle. The image information that has been output from the forward imaging portion 21 of its own vehicle is wirelessly transmitted to other convoy vehicles”), at least one of the plurality of displays the first sub-image content (see [0160]), and the other pieces of sub-image content are displayed on respective displays of the at least one other vehicle (see [0160]).
In regard to claim 16: Miyazawa et al. discloses a method of controlling a vehicle performing autonomous driving (see [0148]) and comprising a communication unit, a plurality of displays, the method comprising:26Attorney Docket No.: 44118-0086001 Client Ref.: LEP190156US; 19AND188US02receiving, by the communication unit, in real time, an internal image of at least one other vehicle autonomously driving in a platoon with the vehicle (see [0160]) and an internal audio signal corresponding to the internal image (see [0160]); displaying, by at least some of the plurality of displays, the internal image in real time (see [0160]); Miyazawa et al. does not explicitly disclose [a method of controlling a vehicle performing autonomous driving and comprising] and a plurality of speakers, and outputting, by the plurality of speakers, the internal audio signal in real time; however Miyazawa et al. teaches a speaker disposed in the vehicle (see [0064]), and controlling the speaker to output the internal audio signal in real time (see [0160]), the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)), and it would have been obvious to a person of ordinary skill in the art at the time of filing, as an obvious design choice, to use a plurality of speakers in lieu of one speaker, as it amounts to choosing from a finite number of identified, predictable solutions with reasonable expectation of success (see MPEP 2143(I)(B)).  
In regard to claim 17: Miyazawa et al. discloses the method according to claim 16, wherein the plurality of displays comprises a front display disposed at a front side within the vehicle (see [0064]); Miyazawa et al. does not explicitly disclose the plurality of speakers comprises a front speaker disposed adjacent to the front display, and wherein the step of displaying the internal image comprises displaying, by the front display, a rear image of a first another vehicle among the at least one other vehicle, the rear image being acquired from an inner rear side of the first other vehicle to an inner front side of the first other vehicle, and the step of outputting the internal audio signal comprises outputting, by the front speaker, a rear internal audio signal of the first other vehicle corresponding to the rear image of the first other vehicle.; however Miyazawa et al. does disclose speakers incorporated into the front display (see [0064]), it would have been obvious to a person of ordinary skill in the art at the time of filing to use speakers adjacent to the display as this amounts to rearrangement of parts, which is an obvious design choice, i.e. choosing from a finite number of identified, predictable solutions with reasonable expectation of success (please see MPEP 2144.04(V)(B) and 2143(I)(E)); and having disclosed a front display, front speakers, and side imaging device (see Fig. 1 item 22) it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the  disclosure of Miyazawa et al. to display a rear image of the other vehicle, acquired from an inner rear side of the other vehicle, and to output a rear internal audio signal, as doing so amounts to rearrangement of parts where moving the imaging device would not have modified the operation of the device, which is also a matter of obvious design choice (please see MPEP 2144.04(V)(B) and 2143(I)(E)).
In regard to claim 18: Miyazawa et al. does not explicitly disclose the method according to claim 16, wherein the plurality of displays comprises a rear display disposed at a rear side within the vehicle and the plurality of speakers comprises a rear speaker disposed adjacent to the rear display, and wherein the step of displaying the internal image comprises displaying, by the rear display, a front image of a second other vehicle among the at least one other vehicle, the front image being acquired from an inner front side of the second other vehicle to an inner rear side of the second other vehicle, and the step of outputting the internal audio signal comprises outputting, by the rear speaker, a front internal audio signal of the second other vehicle corresponding to the front image of the second other vehicle; however Miyazawa et al. does disclose speakers incorporated into a front display (see [0064]), and displaying a side image of an other vehicle (see Fig. 15), it would have been obvious to a person of ordinary skill in the art at the time of filing to use speakers adjacent to the display as this amounts to rearrangement of parts, which is an obvious design choice, i.e. choosing from a finite number of identified, predictable solutions with reasonable expectation of success (please see MPEP 2144.04(V)(B) and 2143(I)(E)); and having disclosed a front display, front speakers, and side imaging device (see Fig. 1 item 22) it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the  disclosure of Miyazawa et al. to display a front image of the other vehicle, acquired from an inner front side of the other vehicle, on a rear display, and to output a front internal audio signal to a rear speaker, as doing so also amounts to rearrangement of parts where moving the imaging device would not have modified the operation of the device, which again is a matter of obvious design choice (please see MPEP 2144.04(V)(B) and 2143(I)(E)).
In regard to claim 19: Miyazawa et al. discloses wherein the step of displaying the internal image comprises displaying, a side image of a third other vehicle among the at least one other vehicle, the side image being acquired from one inner side of the third other vehicle to the other inner side of the third other vehicle (see Fig. 1 and Fig. 15); Miyazawa does not explicitly disclose the method according to claim 16, wherein23Attorney Docket No.: 44118-0086001 Client Ref.: LEP190156US; 19AND188US02the plurality of displays comprises a side display disposed at a lateral side within the vehicle and the plurality of speakers comprises a side speaker disposed adjacent to the side display, and the step of outputting the internal audio signal comprises outputting by the side speaker, a side internal audio signal of the third other vehicle corresponding to the side image of the third other vehicle; however Miyazawa et al. does disclose speakers incorporated into a front display (see [0064]), and displaying a side image of an other vehicle (see Fig. 15), it would have been obvious to a person of ordinary skill in the art at the time of filing to use speakers adjacent to the display as this amounts to rearrangement of parts, which is an obvious design choice, i.e. choosing from a finite number of identified, predictable solutions with reasonable expectation of success (please see MPEP 2144.04(V)(B) and 2143(I)(E)); and having disclosed a front display, front speakers, and side imaging device (see Fig. 1 item 22) it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the  disclosure of Miyazawa et al. to display a side image of the other vehicle, acquired from an inner front side of the other vehicle, on a side display, and to output a side internal audio signal to side speakers, as doing so also amounts to rearrangement of parts where moving the imaging device would not have modified the operation of the device, which again is a matter of obvious design choice (please see MPEP 2144.04(V)(B) and 2143(I)(E)).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 2016/0267795) modified by Bai et al. (US 2020/0327516).
In regard to claim 15: Miyazawa et al. does not explicitly disclose the control server according to claim 12, wherein; prior to platooning of the plural vehicles, the communication unit is communicatively connected to a terminal device and two or more vehicles including the plural vehicles, and receives vehicle status information from the two or more vehicles and a vehicle service request from the terminal device, the vehicle service request comprising the number of users, an origin of a route of travel, and a destination of the route; and the controller selects the plural vehicles among the two or more vehicles based on the vehicle status information and the vehicle service request and generates a driving control command for controlling driving of the plural vehicles based on the vehicle service request, the driving control command being a command for controlling the plural vehicles to arrive at the origin of the route at the same time; however Miyazawa et al. does disclose wherein the communication unit receives vehicle status information (see [0071]), and a vehicle service request from an independent vehicle (see [0086]), and wherein the controller generates a driving control command for controlling driving of the plural vehicles (see [0090]), the driving control command being a command for controlling the plural vehicles to begin cooperative travel with the requesting vehicle along the route at the same time (see [0091]); Bai et al. teaches wherein; prior to platooning of the plural vehicles, the communication unit is communicatively connected to a terminal device and two or more vehicles including the plural vehicles (see [0035], [0037]), and receives vehicle status information from the two or more vehicles (see [0037]) and a vehicle service request from the terminal device (see [0035]), the vehicle service request comprising the number of users, an origin of a route of travel, and a destination of the route (see [0025], [0026], [0022]); and the controller selects the plural vehicles among the two or more vehicles based on the vehicle status information and the vehicle service request (see [0030], [0031]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing combine the teachings of Bai et al. with the disclosure of Miyazawa et al. as doing so amounts to use of known techniques to improve similar methods in the same way. 
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claims 5 and 6 contain claim limitations that are not represented in the prior art when taken in “wherein a size of the internal image displayed on at least one of the displays and a volume of the internal audio signal output from the plurality of speakers are determined based on driving information on the at least one other vehicle, the driving information comprising at least one selected from among a speed of the at least one other vehicle, a distance between the vehicle and the at least one other vehicle, and an angle difference between the vehicle and the at least one other vehicle” in claim 5. Miyazawa et al. (US 2016/0267795) appears to be the closest prior art. Dependent claim 6 incorporates all of the limitations of the respective base claim upon which it depends, and is therefore allowable under the same rationale.	
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669